                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 ANTHONY HICKEY,                                  )
                                                  )
                 Plaintiff,                       )
                                                  )
 v.                                               )      No.     3:20-CV-481-RLJ-HBG
                                                  )
 CLINICAL SOLUTIONS,                              )
                                                  )
                 Defendant.                       )

                                     JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

 DIRECTED to transfer this pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 to the

 Nashville Division of the United States District Court for the Middle District of Tennessee and to

 close this Court’s file.

         IT IS SO ORDERED.

                                                               ENTER:


                                                                     s/ Leon Jordan
                                                               United States District Judge


 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT




Case 3:20-cv-00481-RLJ-HBG Document 11 Filed 01/15/21 Page 1 of 1 PageID #: 38
